Citation Nr: 1753671	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities, to include as secondary to service-connected cold injury residuals, bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1959 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.

This case was before the Board in February 2016, when the above noted issue was reopened and remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  The Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Lastly, the Board notes that the Veteran has perfected an appeal on the issues of entitlement to service connection for colon cancer, a gastrointestinal tract infection, and a ventral hernia, as well as the issues of entitlement to increased evaluations for cold injury residuals of both his right and left feet.  However, the Veteran has requested a hearing on these issues before a Veterans Law Judge, and the hearing request is still pending.  Thus, these matters are not ripe for appellate review, and a decision on these issues must be deferred until the requested hearing is held.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's peripheral vascular disease (PVD) of the bilateral lower extremities is not the result of disease or injury in active service, and is not proximately due to, or aggravated by, the service-connected cold injury residuals of the Veteran's bilateral feet.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities, to include as secondary to service-connected cold injury residuals of the bilateral feet, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.

The Veteran contends that his peripheral vascular disease of the bilateral lower extremities is related to service.  Specifically, he contends that his peripheral vascular disease of the bilateral lower extremities is related to a 1963 incident in service where he was hospitalized for five days due to frostbite of his bilateral toes.  The Veteran is currently service-connected for the residuals of his frostbite during service.  

VA treatment records show the Veteran was diagnosed with peripheral vascular disease/vasculogenic claudication of the bilateral lower extremities in 2005.  Additionally, the Veteran's service treatment records verified that the Veteran did in fact seek treatment for frostbite of his toes while in service.  Thus, this case turns on whether the nexus element can be satisfied.  

The Veteran underwent a VA examination in October 2006.  The examiner diagnosed the Veteran with vasculogenic claudication of the calves.  He opined that the Veteran's vascular condition was less likely than not associated with the cold injuries of his bilateral feet.  

In March 2008, the Veteran complained of chronic pain in his legs when he walked, and stated he had a history of frostbite to his bilateral toes and thought his pain might be related.  The physician diagnosed the Veteran with bilateral lower leg pain most likely due to peripheral vascular disease. 

The Veteran underwent a second VA examination in July 2009.  The Veteran reported he was hospitalized for five days while in service due to frostbite of his bilateral toes.  However, he reported he did not have any further difficulty with his legs until 1984, when he was found to have pain in his calves while walking.  The examiner reported that a vascular study showed advanced peripheral vascular disease with moderate to severe claudication of both legs.  The examiner opined that the Veteran's difficulty with the arterial circulation of the lower extremities was not secondary to the frostbite of the toes he sustained while in service.  

The Veteran underwent a third VA examination in May 2016.  The examiner noted the Veteran had been diagnosed with peripheral vascular disease of the bilateral lower extremities since 2005, and also noted that the Veteran had frostbite of his bilateral toes while in the military.  He opined that the Veteran's peripheral vascular disease of the bilateral lower extremities was less likely than not incurred in or otherwise related to his active military service.  In support, the examiner stated he was unable to find pathology in the medical records linking the Veteran's vascular condition to his service.  Specifically, he noted that per the July 2009 VA examination report, the Veteran did not have any trouble with his legs or feet until 1984, when he started having pain in his calves when he walked.  Thus, the examiner stated that the Veteran's vascular condition is most likely attributable to his diabetes and nicotine use, as he has a history of uncontrolled diabetes, as well as nicotine use for twenty years.  

Additionally, the examiner opined that the Veteran's peripheral vascular disease of the bilateral lower extremities was less likely than not proximately due to, or aggravated by, the service-connected cold injury residuals of the Veteran's bilateral feet.  The examiner again noted that while the Veteran suffered from frostbite of his bilateral toes in 1963 during service, the Veteran did not again have any trouble with his legs or feet until 1984 when he started having pain when he walked.  Further, the examiner again noted that the Veteran's uncontrolled diabetes and nicotine use are more likely the cause of his peripheral vascular disease, as these conditions are more closely related to the time frame of the onset of pain in his feet as opposed to his cold injuries in service.  

Based on the above, the Board finds that the evidence weighs against the onset of the Veteran's peripheral vascular disease of the bilateral lower extremities during the Veteran's period of service, or as secondary to his service-connected cold injury residuals of his bilateral feet.  There is no competent evidence of record to refute the findings from the October 2006, July 2009, and May 2016 examination reports, and the Board finds that the May 2016 VA examiner's opinion is the most probative evidence of record, as this opinion is based on factually correct premises and contains a thorough rationale.  

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his peripheral vascular disease, to include his testimony at the December 2015 Board hearing.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, determining whether the Veteran's peripheral vascular disease of the bilateral lower extremities had its onset in service or is related to cold injury residuals, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for peripheral vascular disease of the bilateral lower extremities, and service connection on a direct or secondary basis is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for peripheral vascular disease (PVD) of the bilateral lower extremities is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


